Opinion issued
February 23, 2012.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-12-00021-CR
———————————
in re LARRY ADAMS, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
 
MEMORANDUM
OPINION
 
          Relator, Larry
Adams, has filed a pro se petition for writ of mandamus.  Relator seeks the writ of mandamus to compel
the trial court to rule on his motion to withdraw his attorney and allow him to
represent himself on appeal.[1]    Approximately one month before Adams filed
his petition, his appointed counsel, James Bennett, filed an appellant’s
brief.    
          A criminal
defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498
(Tex. Crim. App. 1995); see also Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App.
2001) (“Appellants are not allowed to have ‘hybrid representation’ on appeal,
in which an appellant and an attorney can present independent points to an
appellate court.”).  Accordingly, the
petition for writ of mandamus is denied.  Tex. R.
App. P. 52.8(a); see In re Kuhn, No. 03-11-00570-CV,
2011 WL 5138716, at *2 (Tex. App.—Austin Oct. 28, 2011, orig. proceeding) (mem. op., not designated for publication) (denying
relator’s petition for writ of mandamus seeking to compel trial court to remove
appointed counsel and allow relator to pursue appeal pro se, when relator’s
counsel had already filed appellant’s brief).
          We order
Adams’s appointed counsel, James Bennett, to send Adams a copy of the
appellant’s brief filed on his behalf, if he has not already done so, and to
inform the clerk of this court by letter that this has been done.  
PER CURIAM
Panel consists of Justices Jennings, Bland, and
Huddle.
Do not publish. 
Tex. R. App. P.
47.2(b).




[1]           The
underlying cases are Nos. 09CR3830, 09CR3831, and 09CR3832, in the 10th
District Court of Galveston County, Texas. 
The respondent is the Honorable David E. Garner.